Exhibit 10.13
eResearchTechnology, Inc.
2010 Bonus Plan
Set forth below is a summary of the eResearchTechnology, Inc. (“ERT” or the
“Company”) 2010 Bonus Plan (the “2010 Plan”) approved by the Compensation
Committee and ratified by the Board of Directors at their respective meetings on
February 23, 2010, to be effective for fiscal 2010.
The purpose of the 2010 Plan is to promote the interests of the Company and its
stockholders by providing employees with financial rewards upon achievement of
specified business objectives, as well as help us attract and retain employees
by providing attractive compensation opportunities linked to performance
results. All of our employees are eligible to participate in the 2010 Plan,
subject in some cases to certain waiting periods and with the exception that
certain sales personnel participate in a separate commission incentive plan
instead of the 2010 Plan.
Bonuses payable under the 2010 Plan are recommended by the Compensation
Committee and presented to the Board. Bonuses payable to eligible participants
are based on a variety of factors, including both objective and subjective
criteria. The objective criteria consist of targets for revenue, net income, the
revenue projected to be generated by new contracts into which we enter
regardless of when we actually recognize the revenue (the “Contract Revenues”)
and gross profits of our ERT consulting group, defined as revenue less direct
payments made to providers of consulting services (the “Consulting Profits”).
The subjective criteria consist of individual performance goals and objectives.
The revenue and net income targets at which 2010 Plan participants would earn
100% of the bonus opportunity attributable to those targets is within the range
for revenues and net income provided as guidance for 2010 in the Company’s press
release issued on February 25, 2010. The Board intends that the 2010 Plan
participants earn the full bonus opportunity with respect to those targets only
if the Company executes its financial business plan and achieves superior
performance notwithstanding current economic conditions.
The Compensation Committee establishes the individual performance goals and
objectives of the President and Chief Executive Officer. The President and Chief
Executive Officer establishes the individual performance goals and objectives
for the Company’s executive officers, subject to approval by the Compensation
Committee. Performance objectives for the remainder of the 2010 Plan
participants are set by departmental supervisors who establish the individual
performance goals in their respective departments for these participants.
Dr. McKelvey’s individual goals focus on executing key initiatives supporting
our 2010 business plan, including implementing programs to increase
centralization of ECGs, reviewing and making recommendations regarding potential
expansion opportunities, developing a health care services strategy and growing
our electronic patient reporting outcome

 

 



--------------------------------------------------------------------------------



 



(“ePRO”) business. Mr. Schneck’s individual goals consist primarily of enhancing
the tax efficiency and cash flow of our operations, conducting a review of our
enterprise risk management, improving investor relations, continuing to improve
our planning and forecasting processes and actively supporting corporate
development activities. Individual goals of the remaining executive officers
include continuing to improve our quality audit and management systems,
participating in our expanded sales and marketing initiatives, improving the
profitability of our consulting group, development of strategic partnerships,
integrating ePRO into our cardiac safety operations, continuous improvement in
customer service, project assurance, internal processes and operational
efficiencies, and technology improvements and enhancements. Individual
performance goals for the remaining participants in the 2010 Plan are in line
with the individual goals of the executive officers.
Each participant in the 2010 Plan will be eligible to receive 50% to 150% of
their 2010 bonus opportunity that is allocable to each objective target
category, based on the extent to which we achieve the various specified targets.
Amounts payable based on achievement of individual performance objectives can
range from 0-100% of the applicable bonus opportunity.
For individual performance goals, (i) the Compensation Committee or the Board,
at the request of the Compensation Committee after providing its recommendations
to the Board, determines the extent to which the goals have been achieved and
any related bonus has been earned for the Company’s President and Chief
Executive Officer; (ii) the Compensation Committee or the Board, at the request
of the Compensation Committee after providing its recommendations to the Board,
determines the extent to which the goals have been achieved and any related
bonus has been earned for the remaining executive officers, after receiving the
recommendation of the Company’s President and Chief Executive Officer; and
(iii) the participant’s departmental supervisor determines the extent to which
the goals have been achieved and any related bonus has been earned for the
remainder of the participants under the 2010 Plan.

 

2



--------------------------------------------------------------------------------



 



The bonus opportunities and the related performance targets for each of the
Company’s executive officers are as follows:

                                                              Percentage of
Bonus Based On:                                   Individual                
Bonus             Net     Performance     Contract   Name   Position  
Opportunity     Revenues     Income     Goals     Revenues  
 
                                           
Michael J. McKelvey, Ph.D
  President and Chief
Executive Officer   $ 386,250       15       55       30          
 
                                           
Keith D. Schneck
  Executive Vice President
and Chief Financial Officer   $ 149,350       15       55       30          
 
                                           
Joel Morganroth, MD (1)
  Chairman of the Board
and Chief Scientific Officer   $ 237,500                       100          
 
                                           
John M. Blakeley
  Executive Vice President,
Sales and Marketing   $ 129,547       10       30       20       40  
 
                                           
Thomas P. Devine
  Executive Vice President
and Chief Development Officer   $ 137,500       15       55       30          
 
                                           
Amy Furlong
  Executive Vice President,
Cardiac Safety   $ 145,000       15       55       30          
 
                                           
Jeffrey S. Litwin, MD
  Executive Vice President
and Chief Medical Officer   $ 175,595       15       40       25       20  
 
                                           
Robert Brown
  Senior Vice President,
Stategic Partnerships   $ 124,656       15       55       30          
 
                                           
John B. Sory
  Senior Vice President,
Health Care Solutions   $ 162,500       15       55       30          
 
                                           
George Tiger
  Senior Vice President,
Global Sales   $ 110,334       10       30       20       40  

      (1)  
Under the terms of a Consultant Agreement between Joel Morganroth, M.D., P.C.
and the Company, Dr. Morganroth’s professional corporation is entitled to an 80%
commission of the net amounts we bill for Dr. Morganroth’s services to the
customers of the Company’s consulting practice. These commissions are not
included in the table above.

Bonuses are payable based on the extent to which annual targets have been
achieved, with the bonuses (if any) normally being paid within ninety (90) days
after the end of the calendar year in which the bonuses were earned. Bonuses
normally will be paid in cash in a single lump sum, subject to payroll taxes and
tax withholdings, as applicable.
Notwithstanding the foregoing, the Compensation Committee retains the discretion
under the 2010 Plan to adjust or recommend to the Board an adjustment to the
amount of any bonus to be paid, regardless of whether or the extent to which any
of the objective criteria, including revenue, net income, Contract Revenues and
Consulting Profits, are achieved, and the Board retains the discretion to make
any such adjustment it deems appropriate.

 

3